DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Chinese Application CN 202110268931.X filed March 12th, 2021).

Response to Amendment
Applicant filed a preliminary amendment on August 12th, 2022.
Applicant cancelled claim 1.
Applicant added new claim 2.
The pending claim is claim 2.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19th, 2022 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the Abstract is a single sentence and not a series of brief sentences in narrative format describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
a) In Paragraph 34, the parameters “m” and “n” appear to represent the center of the Gaussian template (the 2D mean value) rather than the dimensions.
b) In Paragraphs 6 and 41, it is unclear if “Telea’s FMM” should be trademarks or is understood to be known to one of ordinary skill in the art.
c) In Paragraph 42, the “distances” taught would ordinarily be understood to be positive values to one of ordinary skill in the art thus the magnitude confuses the description (as no reference for negative distance is given) making the description unclear.
d) In Paragraph 45 equation 9, the convolution operator is used instead of the regular multiplication symbol as in Equation 10 (in Paragraph 47).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
a) the patentable weight to afford the feature “the scale-invariant feature transform is a description used in a field of image processing” [Step 3] is Indefinite as the “wherein” clause merely recites design features and design decisions without any definite metes or bounds given.
b) the patentable weight to afford “this description is scale-invariant, which allows detection of key points in an image, and is a local feature descriptor” [Step 3] is Indefinite as the recitation appears merely intended use or the intended result as the “key point” and the “local feature descriptor” is Indefinite (no object recited (e.g. rope or chain).
c) the patentable weight to afford “adaptable to rotation, scaling, and variable brightness” [Step 3] is Indefinite as the recitation appears to merely intended uses and functions of which no corresponding structure performs functions which needs to be corrected.
d) the patentable weight of “capable of avoiding interference of variable viewing angle […] and noise to a certain extent” is Indefinite as the recitation appears to merely intended uses and functions with no corresponding structures to correct / adjust or support in the Specification for the particular elements in the image to correct with the techniques.  Further, the “noise” corrected / avoided “to a certain extent” does not require improving the noise (the extent is nothing or no improvement) thus weighing the limitation as being vague and Indefinite with Indefinite metes and bounds.
e) the patentable weight of “so that an original image preserves most detail features … to simulate feature representation” [Step 3] is Indefinite as the recitation appears to merely recite intended results of applying a Gaussian filter to an image.
f) the claimed “local features” [Page 2 line 24 of the claim] is vague and Indefinite as the Specification provides no support or description of such features or provides an exemplary description of what is “local”.
g) the claimed “a difference of a Gaussian (DOG) pyramid)” and “a Gaussian pyramid image” is Indefinite as to the relationship of taking the original / processed image to generate the pyramid image claimed.
h) the claimed “to enhance robustness of matching” is Indefinite as to being intended use or steps performed in the algorithm with meaningful purpose.
i) the claimed “thereby getting ready for restoration” is Indefinite as to being intended use or a result occurring from applying the algorithms claimed.
j) the claimed “a basic idea of this algorithm” [Page 4 line 7] is Indefinite as to being intended use or a result occurring from applying the algorithms claimed.
k) the claimed “distances” [Page 4 lines 12 – 14] recites what would ordinarily be understood to be positive values to one of ordinary skill in the art thus (as no reference for negative distance is given) making the claim vague and Indefinite.
l) the claims “sequence of marching” [Page 4 line 13] has vague and Indefinite mete and bounds as the “marching” is not described and an ordering of pixels is described in relation to the distances computed.
m) the claimed “obviously” [Page 4 line 21] renders the computation in equation (7) as vague and indefinite as if the feature would be readily known to one of ordinary skill in the art or applicant admitted prior art thus the patentable weight of the feature in the claim is vague and Indefinite as well.
n) the metes and bounds of the “substitutions of parameters” [Page 4 lines 22 – 23] is vague and Indefinite as the “parameters” are not defined or what the substitutions are as the description thereafter does not provide such definiteness.
o) In Equation 9, the convolution operator is used instead of the regular multiplication symbol as used in other equations such as Equation 10 where a convolution operation is not described thus rendering the claim vague and Indefinite.
p) the claimed “obviously” [Page 5 line 12] renders the weight selection (the distance correlation) in equation (9) as vague and indefinite as if the feature would be readily known to one of ordinary skill in the art or applicant admitted prior art thus the patentable weight of the feature in the claim is vague and Indefinite as well.
q) the claimed “a large number of irrelevant internal pixels” [Page 6 lines 1 – 2] is vague and Indefinite regarding the metes and bounds as “irrelevant” is a term of degree as well as “large” and no test or exemplary values are disclosed in the Specification to afford any scope / definiteness to one of ordinay skill in the art.
r) the claimed “thereby achieving a balance” [Page 6 lines 14 – 15] is Indefinite as to being intended use or a result occurring from applying the algorithms claimed.


Regarding claim 2, the variables “m” and “n” are vague and Indefinite as being defining the “dimensions” of the filter but rather the center of the filter (the variables shift the center of the filter as the filter is two dimensional as recognized by one of ordinary skill in the art).

The term “jagged contours” in claim 2 [See step 1] is a relative term which renders the claim indefinite. The term “jagged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the feature “to eliminate jagged contours due to … caused by a point light source” is further Indefinite as to having patentable weight as merely expressing a result or intended result and further the imaging device is not clearly recited with a point light source.
The term “neighborhood” in claim 2 [see Step 1 describing equation 1] is a relative term which renders the claim indefinite. The term “neighborhood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is indefinite as the Specification provides no working examples of how large a “neighborhood” is or how many pixels a “neighborhood” is in the absence adjectives such as “adjacent” which connote more specific ranges.
The term “good stability and invariance” in claim 2 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is vague and indefinite is the “invariance” needs to be “good” as well and thus further adds to the claimed feature being vague and Indefinite.
The term “variable brightness” in claim 2 is a relative term which renders the claim indefinite. The term “variable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the claim does not recite an illumination source and thus is further vague and Indefinite as omitting essential steps (no imaging structure claimed to perform the method).
The term “variable viewing angle” in claim 2 is a relative term which renders the claim indefinite. The term “variable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “gradually reduced after Gaussian filtering” in claim 2 is a relative term which renders the claim indefinite. The term “gradually reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the claim does not recite an iterative approach or the Specification describes how to “gradually” perform the reduction.
The term “preserves most detail” in claim 2 is a relative term which renders the claim indefinite.  The term “most detail” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the limitation appears to be an intended result of a step and thus is Indefinite as to having patentable weight.
The term “large scale situation” in claim 2 is a relative term which renders the claim indefinite. The term “large scale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the Specification does not define what a “situation” is or the features being sought by applying such filters to an image (e.g. chain or rope).
The term “small value” in claim 2 (see description of the variance of the Gaussian filter in equation 3) is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “large scale” in claim 2 (see description of the variance of the Gaussian filter in equation 3) is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “extreme points” in claim 2 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “neighborhood window” in claim 2 [Page 2 line 27] is a relative term which renders the claim indefinite. The term “neighborhood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the “neighborhood” appears to lack antecedent basis with the neighborhood previously claimed.
The term “enhance robustness” in claim 2 is a relative term which renders the claim indefinite. The term “enhance robustness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, there is no baseline or comparison in which the “enhance robustness” is made with respect to further weighing as the term is vague and Indefinite.
The term “possibly pass” in claim 2 [Page 3 line 21] is a relative term which renders the claim indefinite. The term “possibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “damaged area” in claim 2 [Page 4 line 8] is a relative term which renders the claim indefinite. The term “damaged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “gradually marched” in claim 2 [Page 4 line 8] is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the claim does not recite an iterative approach or the Specification describes how to “gradually” perform the reduction.
The term “whole restoration process” in claim 2 [Page 4 line 9] is a relative term which renders the claim indefinite. The term “whole” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “more approximate in texture” in claim 2 [Page 5 line 10] is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the “greater weight” appears to be a relative term as well, but is a functions of an approximation which is vague and Indefinite.
The term “closer” in claim 2 [Page 5 lines 21, 23, and 25] is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While each of the terms “closer” is associated with are different the Rejections are grouped as the thrust of the Rejection (“closer” not defined in the Specification) is the same in all three instances.
The term “usually” in claim 2 [Page 6 line 13] is a relative term which renders the claim indefinite. The term “usually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “restricted range” in claim 2 [Page 6 line 6] is a relative term which renders the claim indefinite. The term “restricted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, while a threshold test is given, no exemplary values of thresholds to defined what is restricted was given.

Claim 2 recites the limitation "the descriptor" in line 25 [Page 2 of the claim].  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the data" in line 18 [Page 3 of the claim].  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the position of the center of the data" in lines 19 – 20 [Page 3 of the claim].  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fast marching restoration algorithm" in line 6 [Page 4 of the claim].  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the algorithm" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim (as various image processing algorithms are used and thus “the algorithm” is vague and indefinite if a particular algorithm is being used).

Claim limitation 2 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the method claim recites a series of enumerated steps and it is Indefinite if the usage of the “step … [function]” construct is intended to be a “step for” equivalent to invoke Functional Analysis for a method claim.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites a unique combination of image processing techniques applied to imaging rope or chains in an image (see steps 2 and 3) which is not rendered obvious by the prior art as to motivate why the combination of algorithms for the problem claimed would be needed or obvious to one of ordinary skill in the art.
The Examiner in the Conclusion section closest pertinent art found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Massen (US Patent #4,887,155 referred to as “Massen” throughout) addressing imaging ropes / yarns and some image processing techniques to determine direction of the rope and statistics to ensure the rope is intact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487